Exhibit 10.2


2011 AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT
BETWEEN ENTERON PHARMACEUTICALS, INC.
AND DR. GEORGE B. MCDONALD
 
This 2011 Amendment (“2011 AMENDMENT”) is made as of the 26th day of July, 2011
(the “EFFECTIVE DATE”) by and between ENTERON Pharmaceuticals, Inc., a Delaware
corporation (“ENTERON”), wholly owned subsidiary of SOLIGENIX, INC.
(“SOLIGENIX”), and George B. McDonald, MD (“MCDONALD”).
 
A.           ENTERON and MCDONALD have entered into an Exclusive License
Agreement dated November 24, 1998, as amended by amendments dated March 5, 2001,
November 20, 2001, December 13, 2005, February 11, 2009 and September 15, 2009
(as amended, the “LICENSE AGREEMENT”).
 
B.           ENTERON, SOLIGENIX and Sigma-Tau Pharmaceuticals, Inc. (“STPI”)
have entered into that certain Amendment to the Collaboration and Supply
Agreement dated July 26, 2011 (the “AMENDMENT”), amending the Collaboration and
Supply Agreement between ENTERON, SOLIGENIX and STPI dated as of February 11,
2009 (as amended by the AMENDMENT, the “SUPPLY AGREEMENT”), which, among other
things, expands the definition of the “Territory” therein to include the
European Territory as defined in the SUPPLY AGREEMENT.
 
C.           In connection with the execution of the AMENDMENT, ENTERON and
MCDONALD wish to amend further the LICENSE AGREEMENT as hereinafter provided.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and intending to be legally bound thereby, the parties agree as follows:
 
1.            Pursuant to Section 9.1.5 of the SUPPLY AGREEMENT, SOLIGENIX is to
receive a non-recurring fee in the amount of Five Million Dollars ($5,000,000)
within ten (10) days of the execution of such AMENDMENT (the “EU EXECUTION
PAYMENT”).  Notwithstanding Section 3(C) of the LICENSE AGREEMENT (including,
without limitation, Sections 3(C)(i) and (ii)) and in lieu and replacement of
any and all payments owed thereunder with respect to the EU EXECUTION PAYMENT,
SOLIGENIX shall: (i) pay to MCDONALD an amount equal to Six Hundred Twelve
Thousand Five Hundred Dollars ($612,500) in immediately available funds within
ten (10) days after its receipt of the EU EXECUTION PAYMENT; (ii) issue to
MCDONALD within ten (10) days after its receipt of the EU EXECUTION PAYMENT a
number of shares of Common Stock of SOLIGENIX (“COMMON STOCK”) equal to Four
Hundred Thousand Dollars ($400,000) divided by the closing price of the COMMON
STOCK on the date of the AMENDMENT as reported by the OTC Bulletin Board, with
any fractional shares rounded down to the nearest whole share; and (iii) pay to
MCDONALD Four Hundred Thousand Dollars ($400,000) in immediately available funds
within five (5) days after the date SOLIGENIX obtains APPROVAL (as defined in
the SUPPLY AGREEMENT”) for PRODUCT (as defined in the SUPPLY AGREEMENT”) from
the European Medicines Agency or any successor agency thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Section 3(C)(viii) of the License Agreement is hereby amended by
deleting existing Section 3(C)(viii) and replacing it with new Section
3(C)(viii) to read as follows:
 
“(viii)           Reference is made to that certain Collaboration and Supply
Agreement (including without limitation any amendments thereto, “Supply
Agreement”) made and entered into as of February 11, 2009, by and between
SOLIGENIX, Inc. (“SOLIGENIX”) (formerly known as DOR BioPharma, Inc.) and
Sigma-Tau Pharmaceuticals, Inc. (“STPI”).  Notwithstanding (i) and (ii) above
and in lieu thereof and for so long as the Supply Agreement is in effect, with
respect to non-recurring fees payable by STPI pursuant to the Supply Agreement
(including but not limited to milestone payments) with respect to the United
States of America (including its territories and possession, as well as Puerto
Rico), Canada and Mexico, SOLIGENIX shall pay to LICENSOR within forty-five (45)
days of the end of each Calendar Quarter an amount equal to ten percent (10%) of
such non-recurring fees paid to SOLIGENIX or any Affiliate for such Calendar
Quarter; provided that, payment to LICENSOR arising from the milestone payment
due as a result of STPI’s receipt of a report, certified by SOLIGENIX, stating
that the first patient in the PHASE 3 TRIAL (as defined in the Supply Agreement)
in the United States of America has been administered the PRODUCT (as defined in
the Supply Agreement) shall be deferred until such time as payment is due to
LICENSOR arising from the milestone payment due as a result of STPI’s receipt of
a report from SOLIGENIX showing that the PHASE 3 TRIAL for the United States of
America has successfully achieved its primary endpoint consistent with the FDA’s
Special Protocol Assessment feedback in support of a New Drug
Application.  SOLIGENIX shall not agree to any amendment to the Supply Agreement
that affects or could affect the payment of non-recurring fees to SOLIGENIX
thereunder without the prior written consent of LICENSOR.
 
3.           Section 3(C)(ix) of the License Agreement is hereby amended by
replacing existing Section 3(C)(ix) with the following new Section 3(C)(ix) to
read as follows:
 
“(ix)           Notwithstanding (iii) and (iv) above and in lieu thereof, and
for so long as the Supply Agreement is in effect, with respect to sales of
PRODUCTS and AG PRODUCTS in the FIELD in the United States of America (including
its territories and possession, as well as Puerto Rico), Canada and Mexico,
pursuant to the Supply Agreement, SOLIGENIX shall pay to LICENSOR within
forty-five (45) days of the end of each Calendar Quarter an amount equal to
three percent (3%) of the Net Sales of the PRODUCTS and AG Products (as Net
Sales is determined under the Supply Agreement) paid to SOLIGENIX or any
Affiliate with respect to such Calendar Quarter (capitalized terms in this
sentence other than LICENSOR, Supply Agreement and Calendar Quarter having the
meanings given to them in the Supply Agreement).  SOLIGENIX shall not agree to
any amendment to the Supply Agreement that affects or could affect the amount or
calculation of payments to LICENSOR hereunder without the prior written consent
of LICENSOR.”
 
 
 

--------------------------------------------------------------------------------

 
 
4.           MCDONALD hereby consents and agrees to the AMENDMENT.
 
5.           Except as expressly set forth in this 2011 AMENDMENT, the LICENSE
AGREEMENT remains in full force and effect in accordance with its
terms.  References in the LICENSE AGREEMENT to the “Agreement” are hereby
amended to refer to the License Agreement, as amended by this 2011
AMENDMENT.  This 2011 AMENDMENT constitutes and contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
prior oral or written agreements. This 2011 AMENDMENT will be construed in
accordance with and governed by the laws of the State of New York without regard
to principles of conflicts of law.


 
IN WITNESS WHEREOF, the parties have executed this 2011 AMENDMENT as of the date
first written above.
 

ENTERON PHARMACEUTICALS, INC.   George B. McDonald, MD             By
/s/ Christopher J. Schaber
 
/s/ George B. McDonald 
  Name:
Christopher J. Schaber, PhD  
 
Name: George B. McDonald, MD
  Title:
Chief Executive Officer
     

                                                                          
 

SOLIGENIX, INC.        
By:
/s/ Christopher J. Schaber     Name: Christopher J. Schaber, PhD   Title: Chief
Executive Officer  